                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CODY LINDEN                                                                 PLAINTIFF

v.                         Case No. 4:19-cv-00545 BSM


SOCIAL SECURITY ADMINISTRATION,                                           DEFENDANT
Commissioner


                                           ORDER

      The proposed findings and recommendations (“recommendation”) from United States

Magistrate Judge Jerome T. Kearney [Doc. No. 13] has been received. After careful review

of the record, the recommendation is adopted. The commissioner’s decision is reversed, and

the case is remanded for further review.

      IT IS SO ORDERED this 25th day of March 2020.




                                                   UNITED STATES DISTRICT JUDGE
